DETAILED ACTION
This office action is in response to applicant's communication filed on 12/18/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the last Office Action, 
Claims 1 and 10 are amended
Claims 3 and 12 were previously canceled
Claims 1-2, 4-11 and 13-18 are now pending in this application.
	
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are moot, because the arguments do not apply to the new combination of references being used in the current rejection. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ayatsuka (US 8,341,555 B2) in view of Kato (US 2009/0097756 A1) and StackOverflow (“Algorithm for clustering pictures based on date taken”, Mar 2009).

Regarding claim 1, 
Ayatsuka teaches A method for managing images, comprising: (in col. 1 lines 16-18: “...image managing method”)
aggregating, by a mobile device, a plurality of images by invoking a preset image processing algorithm in response to an aggregation instruction so as to aggregate similar images among the plurality of images into an image group; and displaying, by the mobile device, the image group; (col. 2 lines 36-39: “plurality of images… is sorted and grouped in appropriate groups for the display based on instructions from an input part...”; col. 4 lines 40-44: “...image classification part 12 that classifies user-desiring images stored in a folder into a plurality of categories...” teaches image processing algorithm)
wherein, aggregating the plurality of images so as to aggregate the similar images among the plurality of images into the image group comprises:
selecting, by the mobile device, the plurality of images in response to the aggregation instruction; determining, by the mobile device, a similarity of the plurality of images selected according to the aggregation instruction by utilizing the image processing algorithm; (col. 4 lines 47-58: “An image classification part 12 classifies a plurality of images stored in the hard disk 8 into a plurality of categories ...images can be classified according to date, place, occasion, or the like of the respective images...” and col. 11 lines 57-64: “Further, at the initial stage, or by allowing the user to select from the menu (not shown), the image classification part 12 may automatically carry out the grouping of images on the basis of the time of photo-shooting and the location information recorded using GPS (Global Positioning System) or the like. Images may be classified using an image recognition technology or the like and groups may be automatically formed based on the classification” teaches mobile device selecting and determining similarity among images in response to user instruction)
determining, by the mobile device, a time similarity of the plurality of images according to generation time of the plurality of images; and  (col. 11 lines 57-60: “time of photo-shooting” read on ‘generation time...’)
forming, by the mobile device, images among the plurality of images, which are determined as the similar images …into the image group (col. 4 lines 47-58: “...classifies a plurality of images stored in the hard disk 8 into a plurality of categories ...” and col. 11 lines 57-64: “...automatically carry out the grouping of images on the basis of the time of photo-shooting and the location information recorded using GPS...or the like. Images may be classified using an image recognition technology or the like and groups may be automatically formed”)

However, Ayatsuka does not explicitly teach …on condition that the similarity is greater than a preset threshold...
Kato teaches …on condition that the similarity is greater than a preset threshold... (in para [0035]: “...the primary candidate image search unit 28 compares the image feature vector of the search key image which is extracted from the image feature extraction unit 24 with image feature vectors of the individual diagnostic images stored in the data storage unit 22 and selects and obtains plural image feature vectors in which the degree of similarity of vector data is larger than a given threshold…”; para [0044]: “The secondary candidate image search unit 32 calculates… degrees of similarity of the search key image and all the images of the primary candidate image group stored in the primary storage unit. In addition, the secondary candidate image search unit 32 searches images in which the calculated degree of similarity is equal to or more than a predetermined threshold, and the images so searched constitute a similar image group of the search key image…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ayatsuka to incorporate the teachings of Kato and enable forming an image group with images that are determined to have a degree of similarity greater than a preset threshold, as doing so would ensure that image features of the similar images are similar to the image feature of a key image (in Kato, para [0007]).

Furthermore, Ayatsuka does not explicitly teach ...wherein the time similarity is associated with a time period for which each of the images generated belongs to, and the time period is determined using a frequency that the images are generated.
StackOverflow teaches ...wherein the time similarity is associated with a time period for which each of the images generated belongs to, and the time period is determined using a frequency that the images are generated. (page 1: “...group pictures into events based on the date the picture was taken... group pictures spanning multiple days based on the frequency over a certain timespan.. Potentially these would be grouped into two groups:...”, “1/2/2009->1/5/2009 and 1/15/2009” see also responses on pg. 1 and pg. 2 discussing that standard clustering techniques can solve this issue as well as QT clustering algorithm)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ayatsuka to incorporate the teachings of StackOverflow and enable determining time periods/groups based on frequency that images are generated, as doing so would enable grouping pictures spanning multiple days (in StackOverflow, page 1).

Regarding claim 2, 
Ayatsuka as modified by Kato and StackOverflow teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ayatsuka further teaches The method according to claim 1, wherein the plurality of images comprise at least one of: continuous images; and images selected by a user (in col. 5 lines 17-20: “...the user may select images C, D, E, and F on the image-listing screen 20 and make them a group using the input part 4”; Also, FIGS. 3A-B, 4A-B).

Regarding claim 4,
Ayatsuka as modified by Kato and StackOverflow teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ayatsuka further teaches The method according to claim 1, further comprising: reserving and displaying, by the mobile device, an image among the plurality of images not comprised in the image group on a display interface (in col. 2 lines 43-54: “...When the folding button displayed on the screen is operated, an image-listing screen on which the representative image of the group and the ungrouped images are displayed is prepared, followed by outputting the image-listing screen to the outside.... Subsequently, when the folding button is operated, the image selected by the user is displayed as a representative image on the screen together with ungrouped images”; col. 4, lines 49-58).

Regarding claim 7, 
Ayatsuka as modified by Kato and StackOverflow teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ayatsuka further teaches The method according to claim 1, wherein displaying the image group comprises: determining, by the mobile device, a group tag of the image group; and displaying, by the mobile device, the image group based on the group tag (in col. 2 lines 39-43: “representative image of the group” read on ‘group tag’; col. 5 lines 59-64: “As shown in FIG. 5A, among images constituting group 21, the representative images, 60 images C and E, are only displayed...”).

Regarding claim 8, 
Ayatsuka as modified by Kato and StackOverflow teaches all the claimed limitations as set forth in the rejection of claim 7 above.
Ayatsuka further teaches The method according to claim 7, wherein determining the group tag of the image group comprise at least one of: determining, by the mobile device, a preset image as the group tag of the image group; synthesizing, by the mobile device, the group tag of the image group using an image in the image group; sequentially selecting, by the mobile device, an image in the image group as the group tag of the image group; and randomly selecting, by the mobile device, an image in the image group as the group tag of the image group (in col. 2 lines 39-42: “an image desired by the user is extracted from images in the group and provided as a representative image of the group”; col.8 lines 7-9: “any image automatically selected from the images in the group 44 may be employed as a representative image”; FIG. 13B).

Regarding claim 9, 
Ayatsuka as modified by Kato and StackOverflow teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ayatsuka further teaches The method according to claim 1, further comprising: expanding, by the mobile device, the image group and displaying one or more images in the image group in response to a selecting operation performed by a user on the image group; receiving, by the mobile device, a selecting operation performed by the user on the images in the image group; and (in col. 10 lines 6-9: “The image managing apparatus is able to detect a user's instruction from the input part 4 and switch between an edit mode and a view mode (browsing mode) depending on the detection result”; FIGS. 14-16)
performing, by the mobile device, a bulk edit operation on the selected images according to a bulk edit instruction (col. 2 lines 36-39: “When a plurality of images is organized using the image managing apparatus, images displayed on a screen in an edit mode is sorted and grouped in appropriate groups for the display based on instructions from an input part”; col. 10 lines 12-20: “In the edit mode, the CPU 2 displays the frame around the images of the group and the unfolding button for allowing the user to easily edit (organize) the images. In FIG. 21, a diagonal line 59 displayed on the image indicates that a non-display setting is being selected...”).

Claim 10 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claim 11 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Claim 13 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Claim 16 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.



Claim 18 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ayatsuka in view of Kato, StackOverflow and Christie (US 7,956,847 B2).

Regarding claim 5, 
Ayatsuka as modified by Kato and StackOverflow teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ayatsuka as modified by Kato and StackOverflow does not teach The method according to claim 1, further comprising: receiving the aggregation instruction that is generated by the mobile device in response to detecting a pinch action performed by a user on the plurality of images
However, Christie teaches receiving the aggregation instruction that is generated by the mobile device in response to detecting a pinch action performed by a user on the plurality of images (in col. 12 lines 21-24: “As shown in FIG. 7E, in accordance with an embodiment of the invention, a detection of two closely associated touch drag of file listings may be read as a multi-selection action for selecting a group of files...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ayatsuka, Kato and StackOverflow to incorporate the teachings of Christie and enable detecting a pinch action performed by user on the plurality of images as a way of receiving an aggregation instruction, as doing so would enable applications for managing/editing media files to incorporate hand gestures using touch screens and allow users to more efficiently/accurately effect intended operations (in Christie, col. 2 lines 13-16).

Regarding claim 6, 
Ayatsuka as modified by Kato, StackOverflow and Christie teaches all the claimed limitations as set forth in the rejection of claim 5 above.
Ayatsuka as modified by Kato does not teach The method according to claim 5, wherein the pinch action comprises: a two-finger pinch and slip action performed by the user on the plurality of images displayed on a touch screen of the mobile device
Christie further teaches wherein the pinch action comprises: a two-finger pinch and slip action performed by the user on the plurality of images displayed on a touch screen of the mobile device (in col. 21 lines 3-13: “...by distinguishing the number of touchdown points on the touch sensitive display…, the same movement can be interpreted differently. In this instance, a vertically downward swipe gesture by two fingers may be interpreted as a gesture for… marking the photo file (for purposes such as compiling a photo album)...”; col. 21 lines 21-25: “...swiping in a vertical upward direction, or in a horizontal direction, may also be designated as gesture input of the same commands” and FIG. 19)
Ayatsuka, Kato and StackOverflow to incorporate the teachings of Christie and enable detecting a two-finger pinch and slip action performed by the user on a plurality of images as a way of receiving an aggregation instruction, as doing so would enable applications for managing/editing media files to incorporate hand gestures using touch screens and allow users to more efficiently/accurately effect intended operations (in Christie, col. 2 lines 13-16). As is well known in the art, there are several other multi-touch gesture techniques being used for selecting or manipulating content on mobile devices (such as: images, videos).

Claim 14 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Claim 15 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spaeth (US 2013/0125002 A1) discloses a method and system for automatic stacking of images based on time proximity and visual similarity.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145